DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 06/28/2022; claim(s) 1- 12 is/are pending in this application; claims 1, 3, 4, 9, 10, & 12 are independent claims.
	The received amendment to the specification is acceptable. Furthermore, in light of the received amendments to include the feature of “one processor”, the outstanding claim interpretation under 112(f) are moot, and therefore are withdrawn.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
A) Regarding claim 4 and similarly for claims 9 & 12, applicant argues in substance that Takatsuka-887 in combination with Takatsuka-888 fails to teach each and every elements of these claims. Specifically, Takatsuka-888 fails to teach or even suggest “generating information to output a screen showing the charging state” at the specific time and at the estimated time of arrival of the user. See Remarks, pages 17- 18.
Response: Examiner respectfully disagrees because applicant’s arguments focus on literal/specific teachings of the disclosure of the cited reference rather than considering how PHOSITA would understand or learn (implicit disclosure) from the disclosure. Please note the MPEP 2144.01 states:
“it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)”.

With respect to disputed limitation, Takatsukka-888 teaches developing a updatable “reservation information table shown in FIG. 4” and using this table to present candidate charging stations to select so that a user can make a reservation for the batteries (paras. 0113, 0127). The disclosure of “Consequently, by adding reservation information before unreturned battery packs are actually returned to the battery station 30a, etc., reservation information can be presented to the next person reserving the rental of the battery packs 1", see para. 0125]) means this information of the table of fig. 4 is made available for the user’s display component 23 because even the not yet returned batteries are considered as part of selection of the charging station. Otherwise, once candidate stations are presented, user will be forced to select a charging station randomly or a station that will be less efficient because user can unknowing select a station without fully charged batteries. This can be disadvantageous when the all of the required batteries of the selected stations are not fully charged unless user is shown information of already estimated charging level for each of the batteries currently present at the charging station. Presenting to “next person” implicitly teaches/suggests the charging levels of each of the batteries at different time of fig. 4 also can be presented to the current user from the candidate charging stations. Furthermore, Fig. 5 shows a diagrams how user can use this information to select a charging station out of many candidate charging stations. 
Moreover, Examiner disagrees with applicant’s comment of “There would be no reason to display the charge state of the batteries to be provided at the time of arrival, as they will always be fully charged” (Remarks, last paragraph, page 18) because fig. 4 of Takatsukka-888 clearly shows not all the batteries (e.g., battery id 15) are always fully charged when the user arrives at the charging station (e.g., station A). Please note Takatsuka-788’s vehicle requiring reservation already has a screen (of “the display component 23”) available that can exchange information with the “reservation device 10” including “reservation information table shown in FIG. 4” via a display controller to allow selecting a station from pluralities of available candidate stations, see figs. 2- 4, para. 0113. Furthermore, since claim does not specify which batteries’ charge status needs to be displayed, even showing/displaying of the battery level while trying to reserve as in para. 0068 can explicitly teach showing the charge state at the specific time.
With respect to showing “the charge state at the estimated time of arrival” PHOSITA can understood Takatsukka-888’s disclosure to implicitly (not explicitly) to teach/suggest this as well because selection of the stations would be more intuitive for the user if the already available charge level information can be provided to the user. As such, contrary to applicant’s position, Takatsuka-887 in combination with Takatsuka-888 renders invention of this claim obvious to PHOSITA.

B) Regarding claim 1 and similarly for claims 4 & 10, applicant argues that Takatsuka-887 individually or even in combination with Wang as proposed by the Office action fails to render these claims obvious more particularly for the portion shown with bold emphasis in page 14 of the arguments. Specifically, applicant argues that Wang fails to teach/suggest the feature of “to acquire information indicating a target condition of a utilization rate of the charging device” and using this information of the charging device [not of the 1unmanned vehicles] to interrupt or stop of a charging operation. See Remarks, pages 14- 16.
Response: Examiner respectfully disagrees because applicant’s argument focuses on overly narrow interpretation for the disputed term. First with respect to the disputed term “utilization rate” of the “charging station”, examiner respectfully states that the claim does not limit this to be a ratio of number of rented batteries and maximum number of batteries as in para. 0036 of the specification. Nor the claim impose any specific restriction about how this phrase should be interpreted other than accepting a plain meaning under BRI.  Examiner notes the para. 0036 of the specification states “The utilization rate is determined, for example, as a ratio (NRENT/NMAX) of the number NRENT”. 
Hence, this definition of para. 0036 is merely an exemplary because of using “for example”. As such, under BRI, the utilization rate of charging station also covers utilization rate of a power load (like different types of UAVs 110/210 of Wang) under control of a charging station because these UAVs receive power from the charging station [“an energy provision station” 120/220] of Wang (0070]) and the charging station enforces these “prioritization rules”. Put differently, the power used by UAVs 110 are provided from the power station hence power used by the UAVs is a utilization rate of the charging station as well. Furthermore, energy priority/provision rules are to be enforced by the charging station in Wang’s system (see paras. 0089, 0189) thereby further satisfying the requirement of utilization rate of the charging station.
Note: If the claims are amended to limit the utilization rate as a ratio as in para. 0036, the outstanding rejection can be withdrawn.  As further clarified below, Wang clearly teaches a target condition [“desired state of charged (which may or may not be fully charged)” that is enforceable by charging station as part of controlling the charging of the batteries of various UAVs having different priorities] of a utilization rate of the charging device and using this as part of deciding whether to stop/interrupt the one or more storage batteries. See Wang, para. 0132.

Specification
The disclosure is objected to because of the following informalities: 
In para. 0031 of the specification, the word “note” from the sentence “Therefore, the battery stations 212 and 214 are note described in detail” should be “not”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of these claims under BRI covers “software per se”. See MPEP 22106.03.

For claims 1- 2 & 5- 8, the claimed subject matter is “An information processing apparatus” comprising a processor and nothing more. 
While the claim 1 states various “units”, they are described by claim as some entity of the processor. PHOSITA knows that processor can be a hardware processor or a software processor such as “virtual machine”. The preamble recites the word “apparatus” but does not necessarily require a hardware apparatus in the claim because it does not necessarily receive a patentable weight. As such, only possible structural element of the claim is “at least one processor”. Here, the claim does not state its processor is limited to a hardware processor. Furthermore, the specification states “least some of the individual parts of the battery management system 200 may be realized on a virtual server or a cloud system” (para. 0041]). Therefore, entire processor and other various units can be merely implemented using a software only entity such as a virtual processor/machine. Hence, inventions of claims 1-2 & 5-8 cover subject matter that are directed to “software per se”.

For claims 3- 4, the claimed subject matter of these claims cover only a processor which encompasses a virtual processor (e.g., “virtual machine” or “virtual server” of para. 0041) for the similar reasons set forth above. Thus, these claims are also not patent eligible under 101.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, the amended claim 3 recites the limitation “the at least one processor” in line 2. Please note this claim is an independent claim which does not already recite the phrase “at least one processor” of claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. [Takatsuka-887, reference of the record] (US 20180260887 A1) in view of Takatsuka et al. [Takatsuka-788, reference of the record] (US 20180253788 A1).
Regarding claim 4, Takatsuka-887 teaches an information processing apparatus [“battery reservation device 10”, fig. 2], comprising:
at least one processor (processor of device 10 shown in fig. 2);
 an arrangement information acquisition unit that uses the at least one processor arrangement information indicating a position [location of the “battery station 30”] where a charging device [“the charger 31 installed in a battery station 30”] for charging one or more storage batteries [“battery packs 1” which may have been fully charged or currently being charged as shown in fig. 3, see para. 0073 or batteries of vehicle 20] is arranged ([0019, 0069, 0075, 0090], figs. 2-3); 
a user position acquisition unit that uses the at least one processor to acquire user position information [“transmits the acquired current position information to a travel time calculator 17” using the GPS 24 for the vehicle 20 shown in fig. 1] indicating a position of the user ([0019, 0071, 0090, 0126]); 
a charge state acquisition unit [“charge acquisition component 12”] that uses the at least one processor to acquire information indicating a charge state [see, fig. 3] of at least one of the one or more storage batteries at specific time [“current time”, e.g., 8:00 am the user wants to put reservation request via the display 23 shown in fig. 3] ([0075, 0077]); and 
a state information generation unit that uses the at least one processor to generate information [information shown in figs. 3, 7 together] in which (i) a charge state at the specific time [current time, e.g., 08:00] and (ii) a charge state at an estimated time of arrival [for station C, estimated travel time = 30 min, so at 8:30, this is shown as fully charged for the battery ID =11] of the user at the charging device are associated for at least one of the one or more storage batteries,74l¥server4YcasesY# HOYHO-003 1YPCTUSY ttSJRPYH1170510US01(HO-0031PCTUS)_HoC_kaw_okt.docxAttorney Docket Number: HO-0031 PCTUS in accordance with [“the travel time”] (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information acquired by the user position acquisition unit (Figs. 3- 7, [0068, 0133]), wherein 
the state information generation unit  uses the at least one processor to generate information to output a screen [display at the screen 23 of the vehicle that communicates with the display controller of the reservation device 10 as shown in fig. 2/7] at a communication terminal of the user, showing  (i) a charge state at the specific time [“and displays the remaining battery charge of the three battery packs 1 installed in the vehicle 20”], (a) the time required until arrival of the user at the charging station, (b) exchange completion time, (c) and remaining battery charge of the three battery packs 1 installed in the vehicle 20 ([0068, 0099-0102, 0129]).
While Takatsuka-887 teaches/suggests of the reservation device determining (i) the information about the charge state at the specific time and (ii) the charge state at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries in disclosure of figs. 3 & 7, it does not clearly teach these information (i) & (ii) are also shown to output a screen at a communication terminal of the user, in addition to the above information (a) –(c).  
Put differently, Takatsuka is silent about disclosing “to output a screen at a communication terminal of the user, showing/presenting (i) the charge state at the specific time [for the batteries of the stations] and (ii) the charge state at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries” although its device already calculates such information.
Takatsuka-788 is directed to reserving the rental of batteries [“batteries packs 1”] located at a one or more battery stations 30a, 30b, 30c via a display screen 23 of the vehicle 20 (Figs. 1- 2, Abstract). Takatsuka’788 teaches an information processing apparatus, comprising:
a state information generation unit that that uses at least one processor to generate information [information of figs. 4/5] in which (i) a charge state at the specific time [e.g., 8:00 at the time of reservation] and (ii) a charge state at an estimated time of arrival [e.g., 8:50] of the user at the charging device are associated for at least one of the one or more storage batteries [batteries of the stations or batteries of the vehicle], in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information [GPS data of the vehicle 20] acquired by the user position acquisition unit ([0040, 0073, 0084], figs. 4- 5),
 wherein the state information generation unit that that uses at least one processor to generate information to output a screen [display 23 of the vehicle 23] at a communication terminal of the user, showing [presenting the user the “reservation information table” of fig. 4  and 5 while allowing user to select the charging station as part of “the input acceptance component 11 presents one or more of the battery stations 30a to 30c satisfying the needs of the person making the reservation” of para. 0076 to allow selection of the charging station by presenting “reservation information” as in para. 0125] the information of the ] (i) the charge state [charge level of the battery ID 1 and 7 of station A at 08:00 at the time reservation as shown in lower row of the fig. 5 or “displays the remaining battery charge of the two battery packs 1 installed in the vehicle 20”] at the specific time and (ii) the charge state [e.g., charge state of the batteries of the station A at 8:50 when the driver arrives at station A to swap them as in fig. 5] at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries (Figs. 3- 5, [0068, 0070- 0077, 0112, 0117-0122, 0125]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Takatsuka-788 and Takatsuka-887 because they both are related to reserving of the batteries being charged at one or more battery-swap stations and (2) modify the system of Takatsuka-887 to also allow its display 23 to show/present both (i) the charge state at the specific time and (ii) the charge state at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries [for the batteries of the to be selected station during reservation] as in Takatsuka-788. 
Doing so the user of the vehicle 20 of Takatsuka-887 will have opportunity not only to select a charging station based on the charging completion time but also to select the charging station by considering additional desired conditions based on the distance, the travel time, the cost of the exchange (Takatsuka-788, [0077]). Furthermore, by displaying the remaining charging level of the batteries of the different charting stations (as already calculated in fig. 3 of Takatsuka-887) to the reserving person, the person can have better understanding of why the charging completion time is longer or shorter in different stations as can be clear to PHOSITA. In summary, the invention of claim 4 would be obvious to PHOSITA based on the combined teachings of Takatsuka-887 and Takatsuka-788 as set forth above to allow a user to select a charging station by presenting detailed information (“battery charge estimation table”) of each of the battery to the user while reserving the station.

Regarding claims 9 & 12, Takatsuka-887 in view of Takatsuka-788 teaches/suggests inventions of these claims for the similar reasons set forth above in claim 4.

Claim(s) 1-2, 5-8, & 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. [Takatsuka-887, reference of the record] (US 20180260887 A1) in view of Wang (US 20160039542 A1, reference of the record).

Regarding claim 1, Takatsuka-887 teaches an information processing apparatus [reservation device 10, fig. 2], comprising: (fig. 2);
at least one processor (Fig. 2, processor of device 10);
 an arrangement information acquisition unit that uses the at least one processor to acquire arrangement information location of the “battery station 30”] indicating a position where a charging device [“charger 31” for the stations] for charging one or more storage batteries [batteries packs 1 of the stations] is arranged ([0069, 0075, 0090], figs. 2-3); 
a user request acquisition unit that uses the at least one processor to acquire a reservation request regarding reservation of a storage battery from a user [driver of the vehicle 20 shown in fig. 1] ([0014-0115]);
 a user position acquisition unit that acquires user position information [“GPS” location of the vehicle 20] indicating a position of the user at reservation time when the reservation request is received ([0071, 0090, 0126]); 
a charge state acquisition unit that uses the at least one processor to acquire information [“acquires the remaining battery charge of the battery packs 1”] indicating a charge state of at least one of the one or more storage batteries at specific time ([0075], fig. 3); 
a state information generation unit that uses the at least one processor to generates information [combination of information shown in figs. 3 & 7, wherein the fig. 3 represents “remaining charge table (see FIG. 3) for each specific elapsed time”] in which (i) a charge state at the specific time [e.g., 08.00 am for the given battery of the station at 8:00 am] and (ii) a charge state [charge level after 8:00 am, for example, for charging station B that takes 30 mins to arrive for the battery ID#5] at an estimated time of arrival [using information of travel time 17] of the user at the charging device are associated for at least one of the one or more storage batteries, in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information acquired by the user position acquisition unit (Figs. 7, 3, [0069, 0104, 0123]); and 
a charge management unit that uses the at least one processor to manage charging of the one or more storage batteries, wherein the specific time is the reservation time, the charge management unit includes a utilization rate information acquisition unit [e.g., capacity calculator 13] that acquires information [the charge level of each of the batteries shown in table 3, which is similar to applicant’s utilization rate information acquisition unit 444 of para. 0072 of Spec] indicating a target condition [e.g., “a full charge of 1600 wh”] of a utilization rate of the charging device (Figs. 7, 2-3, [0120-0123]).
As discussed above, Takatsuka-887 is directed to using the information processing apparatus [device 10] to manage charging of the pluralities of the rechargeable batteries [battery packs 1] to be used by the vehicles of one or more charging stations (Station ID, A, B, C) (Fig. 2). Takatsuka-887 shows pluralities of the batteries in each of the stations having different charge levels at a given time (see, Fig. 3). However, Takatsuka-887 is silent about what rules its system uses to adjust the charging schedule of one or more batteries of the each of the stations. 
Therefore, Takatsuka-887 fails to teach the apparatus further comprising:
a schedule determination unit that uses the at least one processor to determine a charge schedule in accordance with the target condition of the utilization rate, and the schedule determination unit uses the at least one processor to determine when the storage battery designated by the reservation request becomes a new target to be charged and the target condition of the utilization rate is not satisfied, interruption or stop of a charging operation of at least one of the one or more storage batteries which are currently charged as claimed.
Wang is directed to a controller/processor controlling charging of one or more rechargeable batteries placed in one or more battery stations to be used by different types of vehicles using one or more priority-based rules, wherein the controller can share “state of charge of the batteries” to these vehicles ([0047, 0099, 0135, 0152 0168]). Specifically, Wang teaches/suggests an information processing apparatus [computer at the charging station] comprising:
a utilization rate information acquisition unit that that uses the at least one processor information indicating a target condition [“a desired state of charged (which may or may not be fully charged)”] of a utilization rate of the charging device [charging of the battery of a UAV is one of the utilization rate of the charging device/station out of many types of utilization rates it can have], and a schedule determination unit that determines a charge schedule [charging of the battery with lower state of charge before charging of the battery with higher state of charge] in accordance with the target condition of the utilization rate ([0074, 0089, 0099, 0132, 0152]); and
the schedule determination unit uses the at least one processor to determine, when the storage battery designated by the reservation request becomes a new target to be charged and the target condition [“full state of charge” or “desired state of charge”] of the utilization rate is not satisfied [battery needed for the requesting vehicle “remain in a partially or completely depleted state”], interruption [“more rapid charging of the higher priority batteries…batteries in the battery storage unit of the battery station may be put on hold or reduced”] or stop of a charging operation of at least one of the one or more storage batteries which are currently charged ([0037, 0089, 0130, 0189]). In summary, Wang teaches using of priority rules for charging of the pluralities of the batteries including accordance to current charge level/target condition of the utilization rate and the priority level of the one or more batteries. PHOSITA would understand higher priority batteries means “the storage battery designated by the reservation request becomes a new target to be charged” since they have not satisfied the desired charge state yet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wang and Takatsuka-887 because they both are related to managing charging of the pluralities of batteries in one or more charging stations and (2) and modify the system to Takatsuka-887 to use a schedule determination unit of Takatsuka-788 to determine charge schedule in accordance with the target condition of the utilization rate and stop/interrupt of a charging operation of at least one of the one or more storage batteries when the storage battery designated by the reservation request becomes a new target to be charged and the target condition of the utilization rate is not satisfied as suggested by Wang. Doing so even when the amount of power available for the user selected charging station is limited, the user reserved battery station still can fully charge the battery for the requesting vehicle thereby further improving the efficiency of the charging station as desired by the system of Takatsuka-887 in para. 0049. Therefore, the combined teachings (not the cited references individually) of these references renders invention of claim 1 obvious to PHOSITA.
Regarding claim 2, Takatsuka-887 in view of Wang further teaches/suggests the information processing apparatus according to claim 1, wherein each of the one or more storage batteries is a portable storage battery [battery packs 1 of the stations A, B, C, fig. 3], the charging device is a storage battery housing device that stores the one or more storage batteries (Takatsuka-887, figs. 2- 3), 
the information processing apparatus further comprises: an event detection unit that uses the at least one processor to detect occurrence of an event [another vehicle/UAV with higher priority requesting power from the charging station] capable of causing a change in the utilization rate of at least one of a plurality of the storage battery housing devices (Wang, [0152]);
 a storage device extraction unit that uses the at least one processor to extract when the event detection unit detects the event, one or more storage battery housing devices related to the storage battery housing device in which the event is detected from the plurality of storage battery housing devices and an adjustment unit that uses the at least one processor to determine adjustment [requesting other batteries to halt charging based on priority rule] of the utilization rate of the at least one of the one or more storage battery housing devices extracted by the storage device extraction unit (Wang, [0152, 0189]).

Regarding claim 5, Takatsuka-887 further teaches/suggests the information processing apparatus according to claim 1, further comprising:
 a charging speed acquisition unit that uses the at least one processor to acquire information on a charging speed [“acquires the charging speed of the charger 31”] of the charging device ([0079]);
 a moving speed acquisition unit that uses the at least one processor to acquire information on a moving speed of the user ([0068, 0091]); and
a charge state estimation unit that uses the at least one processor to estimate a charge state at the estimated time of arrival [see table 3 in the context of fig. 7 that displays the time arrival for the user], wherein the charge state estimation unit uses the at least one processor to 
estimate estimates the estimated time of arrival in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit, (ii) the user position information acquired by the user position acquisition unit, and (iii) the information on the moving speed of the user acquired by the moving speed acquisition unit, and estimate the charge state at the estimated time of arrival in accordance with the specific time, the estimated time of arrival having been estimated, and the information on the charging speed of the charging device acquired by the charging speed acquisition unit, and the state information generation unit uses the at least one processor to generate in accordance with the charge state at the estimated time of arrival estimated by the charge state estimation unit, information obtained by associating (i) the charge state at the specific time with (ii) the charge state at the estimated time of arrival of the user at the charging device (Figs. 3 & 7 & associated texts, [0097]).
Regarding claim 6, Takatsuka-887 further teaches/suggests the information processing apparatus according to claim 5, wherein the information on the moving speed of the user is a statistic [“the average hourly speed of the vehicle 20 over past hour.”] amount of the moving speed of the user ([0125]).
Regarding claim 7, Takatsuka-887 further teaches/suggests the information processing apparatus according to claim 6, wherein the moving speed acquisition unit uses the at least one processor to acquire movement history information indicating a movement history of the user, and calculate the statistic amount of the moving speed of the user in accordance with the movement history of the user ([0125]).
Regarding claim 8, Takatsuka-887 in view of Wang further teaches the information processing apparatus according to claim 1, wherein the state information generation unit uses the at least one processor to generate for at least one of the one or more storage batteries, information in which (i) the charge state at the specific time, (ii) the charge state at the estimated time of arrival of the user at the charging device, and (iii) information about an item related to at least one of a usage fee [“charge lower fees for exchange,”] and an incentive are associated (Fig. 3, [0172] of Takatsuka-887).
Regarding claims 10- 11, Takatsuka-887 in view of Wang teaches/suggests inventions of these claims for the similar reasons discussed above in claims 1- 2.

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action.
Specifically, with respect to claim 3, the prior arts of the record do not teach or suggest the inclusion of
 “a temperature condition determination unit that uses the at least one processor to determine a temperature condition allowable at a start of charging or during charging for each of the one or more storage batteries in accordance with the deterioration information acquired by the deterioration information acquisition unit, a temperature information acquisition unit that uses the at least one processor to acquire temperature information indicating the temperature of each of the one or more storage batteries, a charge target extraction unit that uses at least one processor to extract a storage battery to be charged from the storage batteries among the one or more storage batteries in which the temperature indicated by the temperature information acquired by the temperature  information acquisition unit satisfies the temperature condition determined by the temperature condition determination unit, and a demand acquisition unit that uses the at least one processor to acquire demand information regarding the demand for the storage batteries, the demand information includes information on time or a period, information indicating a number of storage batteries required at the time or during the period, and information indicating a conditions regarding a charge state of each storage battery the charge target extraction unit uses the at least on processor to extract the storage battery to be charged when the one or more storage batteries do not satisfy the demand indicated by the demand information acquired by the demand acquisition unit, and extract no storage battery to be charged when the one or more storage batteries satisfy the demand indicated by the demand information acquired by the demand acquisition unit” in combination with remaining limitations of the claim when viewed as a whole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “However, the claim term "utilization rate" refers back to a "utilization rate of the charging station." Under Wang, prioritizing the selection of UAVs is not done with respect to satisfaction of the "target condition of the utilization rate [ of the charging station]" but rather based on a set of prioritization rules. For example, UAVs are given priority because they are relatively low in charge or because of their mission. They are
        not chosen for priority or scheduled based on any "target condition of the utilization
        rate [of the charging station]."  but rather based on a set of prioritization rules. For example, UAVs are given priority because they are relatively low in charge or because of their mission. They are
        not chosen for priority or scheduled based on any "target condition of the utilization
        rate [of the charging station]." For at least the foregoing reasons, Applicant submits that Takatsuka-887 fails to teach, suggest, or otherwise render obvious the subject matter recited in claim 1,”
        2 “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitation”